Title: James Madison to James Monroe, 3 June 1828
From: Madison, James
To: Monroe, James


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpr.
                                
                                 June 3d. 1828.
                            
                        
                        
                        I have just recd. yours of the 31st. Ult. inclosing letters recommending Mr. Tracie, and hasten to correct an
                            error you have fallen into which affects the University as well as yourself.
                        It is on the tenth not the 15th. of July that the Visitors are to meet.
                        I address this to N. York where you will probably have arrived. It gives us great pleasure to find that Mrs.
                            Monroe encounters the Journey. We hope it will confirm her health, and add that advantage to the happiness of you both in
                            meeting the friends from whom you have been so long separated Affecty
                        
                        
                            
                                James Madison
                            
                        
                    